George Rose Smith, J., concurring. If this were the first time the controlling question of law was being presented to us, I would take the position expressed in my dissenting opinion in Brown v. Brown. But the point has been settled by that case. The issue is not of really fundamental importance. Rather, this case presents the familiar situation in which the need for certainty in the law outweighs the possibility that a result contrary to precedent might be slightly more desirable. I therefore agree that Brown v. Brown should not be overruled.